Citation Nr: 0017969	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  95-06 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for duodenal ulcer 
disease, currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

The appeal was last before the Board in February 1997, at 
which time it was remanded for further development.  
Following completion of the requested development, the RO, in 
a Supplemental Statement of the Case mailed to the veteran in 
March 2000, continued to deny the benefit sought on appeal.

Thereafter, the appeal was returned to the Board.

FINDING OF FACT

Current manifestations of the veteran's service-connected 
duodenal ulcer disease include intermittent episodes of 
epigastric distress of only brief duration, with borderline 
anemia and a several-year history of weight stability, 
productive, collectively, of no more than moderate overall 
ulcer-related disability.

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
duodenal ulcer disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10 and Part 4, 
Diagnostic Code 7305 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for ulcer, duodenum, with 
gastric symptoms, for which the RO has assigned a 20 percent 
rating pursuant to the provisions of Diagnostic Code 7305 of 
the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected duodenal ulcer disease.  The 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of the remote clinical histories and findings pertaining to 
such disability.

In accordance with Diagnostic Code 7305, a 20 percent rating 
is warranted for duodenal ulcer of "[m]oderate" severity, 
with recurring episodes of severe symptoms two or three times 
per year averaging 10 days in duration, or with continuous 
moderate manifestations.  A 40 percent rating is warranted 
for duodenal ulcer which is "[m]oderately severe", the same 
being less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times per year.

The veteran asserts that his service-connected duodenal ulcer 
disease is a source of "pain and aggravation" and he 
contends, in substance, that such condition is more severely 
disabling than currently evaluated.  In this regard, when he 
was examined by VA in June 1993, at which time the veteran 
weighed 180 pounds, he indicated that, apparently for 
ameliorative purposes in response to his service-connected 
duodenal ulcer disease, he took Tagamet one to four times per 
day as well as liquid Maalox on an "as needed" basis.  
Pertinent laboratory study revealed a low red blood cell 
count.  The related examination diagnosis was duodenal ulcer.

When he was examined by VA in August 1998, at which time he 
weighed 170, the veteran indicated that while he had in the 
past experienced nausea and vomiting in conjunction with his 
ulcer condition, he no longer experienced the same in recent 
years.  He did indicate that he (in August 1998) experienced 
episodes of gastric burning pain, on approximately two 
occasions per week, which were relieved "fairly promptly" by 
liquid antacids.  On physical examination, the veteran was 
noted to have "mild, mid epigastric tenderness", without 
rebound.  The pertinent examination diagnosis was chronic 
duodenal ulcer.

When he was seen for VA outpatient treatment in January 1999, 
the veteran indicated that he experienced (as recorded by the 
VA physician) "infrequent episodes of epigastric pain" which 
were relieved by medication ("cimetidine").  Pertinent 
laboratory study was interpreted to be indicative of 
borderline anemia which could be secondary to hypothyroidism, 
folate or B12 deficiency.  The  patient was noted to be 
currently asymptomatic.  The veteran's ulcer disease was 
described as being "[w]ell controlled".  A January 1999 VA 
outpatient treatment note indicates that the veteran's blood 
pressure was high.  Diet, weight loss and exercise were 
discussed with him.  His weight was 175.

Private medical records, dated between 1988 and August 1999 
reflect a range of weights, with a low of 150.5, recorded in 
June 1988, and a high of 182, recorded in January 1993.  Most 
weights, however, were around 170.

In considering the veteran's claim for an increased rating 
for his service-connected duodenal ulcer disease, the Board 
acknowledges, and has no reason to dispute, his above-noted 
assertion that such condition is a source of "pain and 
aggravation".  Notwithstanding the foregoing consideration, 
however, the Board is of the opinion, in light of the 
reasoning advanced hereinbelow, that an increased rating for 
his service-connected duodenal ulcer disease is not in order.  
In arriving at such determination, the Board is cognizant 
that the veteran continues to experience epigastric distress, 
though the frequency thereof is uncertain ("infrequent[ly]" 
based on the January 1999 VA outpatient treatment report, and 
at least weekly based on the report of his August 1998 VA 
examination).  Whatever the frequency of the episodes of 
epigastric distress, however, they are apparently in no 
instance of the requisite duration (10 days or more) as may 
be indicative of pertinent disablement warranting a 40 
percent rating under Diagnostic Code 7305.  In the latter 
regard, the veteran indicated on the August 1998 VA 
examination (as well as when seen for VA outpatient treatment 
in January 1999) that the epigastric distress was apparently 
readily ("fairly promptly" on the August 1998 VA examination) 
ameliorated by medication.  Further, overall ulcer-related 
impairment of health manifested by anemia and weight loss is 
not shown.  In this regard, the borderline anemia noted in 
January 1999 was thought to possibly be associated with 
nonservice-related problems including hyperthyroidism and, in 
any event, the veteran's weight (the reduction of which was 
thought to be medically advisable in January 1999) has been 
stable over a several-year duration, varying by only 10 
pounds as recorded on the occasions of the June 1993 and 
August 1998 VA examinations.  Given the foregoing, then, and 
with no indication that the veteran has experienced even a 
single ulcer-related episode of distress of ten days' 
duration within the time period relevant to this appeal, the 
Board is of the view that his duodenal ulcer condition is not 
more than moderately disabling, a degree of impairment 
commensurate with his present (and protected, see 38 U.S.C.A. 
§ 110 (West 1991)) 20 percent evaluation.  

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to duodenal ulcer disease-occasioned impairment in the 
veteran's ability to function under the ordinary conditions 
of daily life.  In this regard, the Board concedes that the 
veteran's need to take ameliorative medications including 
Maalox undoubtedly occasions some diminution in his overall 
quality of life.  At the same time, however, the Board cannot 
overlook the (apparently) relative immediacy with which such 
medications relieve such epigastric distress as occurs and 
also that his ulcer disease was described as being "[w]ell 
controlled" on the occasion of his presentation for VA 
outpatient treatment in January 1999.  The foregoing 
considerations, in the Board's view, militate persuasively 
against any notion of entitlement to a higher disability 
rating predicated on the provisions of 38 C.F.R. § 4.10.  
Finally, the Board has also given consideration to the 
provisions of 38 C.F.R. § 4.7, which provide that, where 
there is a question as to which of two evaluations should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  However, the record does not show 
that the actual manifestations of the veteran's service-
connected duodenal ulcer condition more closely approximate 
those required for a 40 percent rating than they do the 
disability rating currently assigned.  Accordingly, the Board 
is unable to identify a reasonable basis for a grant of the 
benefit sought on appeal.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.10 and Part 4, Diagnostic Code 7305.


ORDER

An increased rating for duodenal ulcer disease is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

